Citation Nr: 0709256	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-23 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for urticaria; and if 
so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
June 1947.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
October and December 2004 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In July 2006, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  At that hearing, the veteran 
submitted additional evidence directly to the Board 
accompanied by a signed written waiver of the RO's initial 
consideration of this additional evidence.

The issue of entitlement to service connection for urticaria 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for urticaria was denied 
by a July 1947 rating decision that was not appealed.

2.  Evidence submitted subsequent to the July 1947 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1947 rating decision which denied a claim for 
service connection for urticaria is final.  38 U.S.C. § 709 
(1946); Veterans Regulation No. 2(a), Part II, Par. III; 
Department of Veterans Affairs Regulation 1008.

2.  New and material evidence has been submitted since the 
July 1947 rating decision, and the claim of entitlement to 
service connection for urticaria is reopened. 38 U.S.C.A. §§ 
5108; 38 C.F.R. §§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Initially, the Board observes that in light of the favorable 
outcome of this appeal with respect to the issue of whether 
new and material evidence has been submitted to reopen the 
claim, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  To that end, the 
Board notes that it is expected that when the claim is 
returned to the RO for further development and reviewed on 
the basis of the additional evidence, the RO will properly 
conduct all necessary VCAA notice and development in 
accordance with its review of the underlying claim.

In a decision dated in July 1947, the VA denied the veteran's 
claim for service connection for urticaria.  The veteran did 
not appeal this decision.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C. § 709 
(1946); Veterans Regulation No. 2(a), Part II, Par. III; 
Department of Veterans Affairs Regulation 1008.  Thus, the 
July 1947 decision is final.  

The veteran's application to reopen his claim of service 
connection for a skin disability was received in May 2004.  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his claim after this date, 
the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by an October 2004 rating decision, the 
RO reopened the veteran's claim of entitlement to service 
connection for urticaria (claimed as a skin condition) but 
denied the claim on the merits in a December 2004 rating 
decision.   On appeal, however, the Board must make its own 
determination as to whether any newly submitted evidence 
warrants a reopening of the claims.  This is important 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claims on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

The July 1947 rating decision denied service connection for 
urticaria on the basis that the condition was in the nature 
of a constitutional developmental abnormality and not a 
disability.  

Evidence of record at the time of the July 1947 rating 
decision included the veteran's service medical records which 
show an in-service incurrence of urticaria.  In fact, a 
Report of Medical Survey dated April 28, 1947 notes that the 
veteran was admitted to the sick list on board the U.S.S. 
Spangler (DE-696) on 13 March 1947 complaining of itching 
over his trunk and extremities.  The veteran stated that he 
had had recurrent attacks of hives for the prior four years 
precipitated by heat and woolen clothing; and although the 
veteran never consulted a physician in civilian life, he 
resorted to the use of various proprietary remedies which 
controlled the attacks.  When he was attending school in 
1943, he was forced to cease the Reserve Officers Training 
Corps program due to pruritus and hives precipitated by the 
wearing of a woolen uniform.  Intra-dermal and patch test for 
wool was negative except for a 10 percent eosinophilia in the 
blood smear; however, during hospitalization, the veteran had 
periods of remission and recurrence precipitated by heat and 
the wearing of woolen clothing.  The clinical finding of 
urticaria was noted, the veteran was determined to be unfit 
for service, and it was recommended that he be discharged 
from the Navy.  In addition, the urticaria was noted to have 
existed prior to service and not aggravated by service.   

In an August 2004 VA Form 21-4138, Statement in Support of 
Claim, the veteran stated that on October 28, 1945 near the 
IZU Island Group off of Japan, he was exposed to contaminated 
confiscated arms and that handling these arms caused scabs, 
blisters and dermatitis.   

Evidence received subsequent to the July 1947 rating decision 
include VA treatment records, private treatment records from 
Cheyenne VA Medical Center, Memorial Health Center, Cheyenne 
Skin Clinic, Immanuel Medical Center, Dr. J.L., an August 
2004 medical statement from Dr. C.W.C., a VA examination 
dated in October 2004, and statements by the veteran 
including testimony presented at the July 2006 Board hearing.

The private treatment records demonstrate that the veteran 
has been diagnosed at various times with basal cell 
carcinoma, squamous cell carcinoma, seborrheic keratosis, 
actinic keratosis, and malignant melanoma.  

The August 13, 2004 letter authored by Dr. C.W.C. notes that 
he has been the veteran's family physician for many years and 
that he has treated him for chronic allergic dermatitis, 
multiple actinic keratosis, and malignant melanoma.  Dr. 
C.W.C. noted that the type of skin problems that the veteran 
has exhibited are usually associated with exposure to skin 
irritants such as sunlight and chemicals and that the veteran 
has documented exposure to chemical and treatment for that 
exposure during his service time.  Dr. C.W.C. opined that it 
was entirely plausible that his current skin problems could 
be the result of service-connected exposure.

The veteran was afforded a VA examination in October 2004.  
The veteran reported that skin problems even since he was in 
the Navy including a rash on his face, hands, and back after 
removal enemy munitions from an island in the Pacific.  
Physical examination of the veteran revealed no active 
urticaria/hives or other skin lesions at that time.  He did 
demonstrate a well-healed surgical scar on the right mid to 
lower back from prior melanoma removal; and his face, arms 
and hands showed sun exposure damage.  The veteran was 
diagnosed with recurrent urticaria/chronic allergic 
dermatitis and prior history of malignant melanoma and 
recurrent actinic keratoses.  The examiner opined that there 
was no evidence that the veteran's current skin problems 
relate to any chemical exposure or prior scarlet fever during 
his military service; that the veteran's urticaria/chronic 
allergic dermatitis, by his own statement in 1947, began 
prior to his military service; and that the veteran's 
malignant melanoma and recurrent actinic keratosis could not 
be related to any service connected condition or chemical 
exposure.  

The Board has considered the evidence submitted or obtained 
since the final denial of the claim in July 1947, and finds 
it to be new and material and sufficient to reopen the case.  
The Board finds this evidence, deemed credible, to be new and 
material because it raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
the evidence received subsequent to July 1947 is new and 
material and serves to reopen the claim for service 
connection for PTSD.  




ORDER

New and material evidence having been submitted, the 
reopening of the claim for service connection for urticaria 
is granted.


REMAND

Now that the claim of service connection for urticaria has 
been reopened, the next step is to address the veteran's 
claim on the merits.  However, in order to afford the veteran 
every consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  

The Board again notes that the veteran was discharged from 
the service after he was diagnosed with urticaria and 
determined to be unfit for service.  In addition, urticaria 
was noted to have existed prior to service and not aggravated 
by service.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination. 38 
U.S.C.A. §§ 1111 and 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2006).  The presumption of soundness can be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service and that it was not aggravated by 
service.  Id.  In determining whether a disorder existed 
prior to entry into service, it is important to look at 
accepted medical principles including clinical factors 
pertinent to the basic character, origin, and development of 
the disorder.  38 C.F.R. § 3.304(b)(1) (2006).  History given 
by the veteran, which conformed to accepted medical 
principles, in conjunction with basic clinical data, is 
probative evidence of the incurrence, symptoms, and course of 
the disorder. 38 C.F.R. § 3.304(b)(2) (2006).

Under 38 C.F.R. § 3.380 (2006), diseases of allergic 
etiology, including urticaria, may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.

The Board notes that there is evidence which demonstrates 
that the veteran's urticaria existed prior to service.  In 
this regard, the Board notes that the medical evidence of 
record contains competent evidence that the claimant had skin 
allergies prior to service, as shown by the April 1947 Report 
of Medical Survey.  The record also contains competent 
evidence that his disability or symptoms may have been 
worsened during active service, shown as well by the April 
1947 Report of Medical Survey, but it is not clear that any 
worsening of symptomatology was beyond natural progress 
and/or was permanent.  Therefore, the Board finds that a 
remand for an additional medical opinion is necessary in 
order to render a fully informed decision.

In addition, the veteran was hospitalized at the San Diego 
Naval Hospital for urticaria in March 1947.  However, the 
only record from this hospitalization currently in the claims 
folder is a Report of Medical Survey; the claims folder does 
not contain any records of treatment or of physical 
examination during his hospitalization, including progress 
notes, diagnostic tests, or any other records from this 
hospitalization (which appears to have been from March 13, 
1947).  It appears that the RO has requested the veteran's 
service medical records only from the appropriate service 
department.  Under the circumstances of this case, the RO 
should attempt to obtain copies of the March 1947 
hospitalization records at the San Diego Naval Hospital from 
the appropriate service department.

Accordingly, the case is REMANDED for the following action:

1.  An attempt should be made to obtain 
from the appropriate service department 
copies of all treatment, including 
diagnostic tests, progress notes, and any 
other clinical records from a period of 
hospitalization at the Naval Hospital in 
San Diego in March 1947.  The service 
department should be specifically 
requested to have the hospital search any 
archived records which might contain the 
records in question and to reply in the 
negative if no records are found.

2.  After the above development is 
completed, the claims file should be 
returned to the VA examiner who examined 
the veteran in October 2004.  The 
examiner should provide an opinion as to 
whether the veteran undebatably (i.e., 
clearly and unmistakably) had urticaria 
prior to entering service.  Any opinion 
should be accompanied by a rationale 
supported by clinical evidence.  If the 
examiner determines that the veteran had 
urticaria that pre-existed service, then 
he should provide an opinion as to 
whether this disability underwent a 
permanent increase in severity during 
service.  If the examiner finds that 
there was a permanent increase in 
severity shown in service, the examiner 
should state whether any permanent 
increase in severity shown in service was 
undebatably (i.e., clearly and 
unmistakably) due to the natural progress 
of the disease.  

If the VA examiner who examined the 
veteran in October 2004 is not available 
the veteran should be afforded another VA 
examination with the examiner responding 
to the above questions.

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


